               Case 2:18-cv-01536-BAT Document 97 Filed 06/02/20 Page 1 of 2



 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     JOSHUA LEE REDDING,
 7
                                 Plaintiff,                  CASE NO. 2:18-cv-01536-BAT
 8
             v.                                              ORDER DENYING MOTION FOR
 9                                                           RECONSIDERATION (DKT. 93)
     CORRECTIONAL OFFICER GRIFITH,
10
                                 Defendant.
11

12          Before the Court is Plaintiff Joshua Lee Redding’s motion for reconsideration of the

13   Court’s Order (Dkt. 92), in which the Court denied his motion to amend. Dkt. 93. The Court

14   previously denied Plaintiff’s motion to amend (Dkt. 85) on May 8, 2020, because there no

15   proposed amended pleading was provided, undue delay, and futility of Plaintiff’s proposed

16   procedural due process rights claim. Dkt. 89. On May 14, 2020, Plaintiff filed another motion to

17   amend to which he attached a proposed amended complaint. Dkt. 90. However, because Plaintiff

18   failed to address any new arguments or evidence in support of the proposed amendment and

19   there was nothing in Plaintiff’s motion or the attached proposed amendment warranting a change

20   in the Court’s conclusions, the Court again denied Plaintiff’s motion to amend. Dkt. 92. Plaintiff

21   again requests the Court to reconsider. Dkt. 93.

22                                              DISCUSSION

23          Under Local Rule 7(h)(1), motions for reconsideration are disfavored, and will ordinarily

     be denied unless there is a showing of (a) manifest error in the ruling, or (b) facts or legal

     ORDER DENYING MOTION FOR
     RECONSIDERATION (DKT. 93) - 1
               Case 2:18-cv-01536-BAT Document 97 Filed 06/02/20 Page 2 of 2



 1   authority which could not have been brought to the attention of the court earlier, through

 2   reasonable diligence. The term “manifest error” is “an error that is plain and indisputable, and

 3   that amounts to a complete disregard of the controlling law or the credible evidence in the

 4   record.” Black's Law Dictionary 622 (9th ed. 2009). “[A] motion for reconsideration should not

 5   be granted, absent highly unusual circumstances, unless the district court is presented with newly

 6   discovered evidence, committed clear error, or if there is an intervening change in the controlling

 7   law.” Marlyn Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir.

 8   2009). A motion for reconsideration should not be used to ask a court to rethink what the court

 9   had already thought through — rightly or wrongly. Defenders of Wildlife v. Browner, 909

10   F.Supp. 1342, 1351 (D. Ariz. 1995).

11          Mere disagreement with a previous order is an insufficient basis for reconsideration, and

12   reconsideration may not be based on evidence and legal arguments that could have been

13   presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT & T Co., 363 F.

14   Supp. 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is committed to

15   the sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands of the Yakima

16   Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

17          Because Plaintiff has not shown manifest error or new facts or legal authority, the motion

18   for reconsideration (Dkt. 93) is DENIED.

19          DATED this 2nd day of June, 2020.

20

21

22
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge
23



     ORDER DENYING MOTION FOR
     RECONSIDERATION (DKT. 93) - 2
